Filed 4/30/21 P. v. Galloway CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077347

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN395519)

 RONALD GALLOWAY,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Blaine K. Bowman, Judge. Affirmed.
         Jay K. Temple, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.

         Ronald Galloway pleaded guilty to robbery (Pen. Code,1 § 211) and
admitted he was on bail at the time of the offense. Galloway also admitted a
strike prior (§ 667, subds. (b)-(i)) and three prison priors (§ 667.5, subd. (b)).




1        All further statutory references are to the Penal Code.
      Several months later, Galloway’s counsel advised the court that
Galloway wished to withdraw his guilty plea due to ineffective assistance of
counsel. The court appointed substitute counsel to review the request to
withdraw the guilty plea.
      Substitute counsel later advised the court that counsel found no basis
to withdraw the guilty plea and that a motion to withdraw would not be filed.
The court then relieved substitute counsel and reappointed previous trial
counsel.
      Galloway was sentenced in the current case and two other cases to a
10-year prison term. Galloway filed a timely notice of appeal, but his request
for a certificate of probable cause (§ 1237.5) was denied. Thereafter this court
denied a request to order a certificate of probable cause. After review by the
Supreme Court, Galloway’s request was again denied.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Galloway the opportunity
to file his own brief on appeal, but he has not responded.
                            STATEMENT OF FACTS
      Galloway pleaded guilty to robbery. He did not challenge the factual
basis for his plea in the trial court.
                                   DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following issue that was considered in evaluating the
potential merits of this appeal.


                                         2
      Whether Galloway can appeal the validity of his guilty plea and the
proceedings related to the evaluation of a motion to withdraw his guilty plea.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Galloway on this appeal.
                               DISPOSITION
      The judgment is affirmed.



                                                      HUFFMAN, Acting P. J.

WE CONCUR:



HALLER, J.




DO, J.




                                      3